

Exhibit 10.57




CERTAIN CONFIDENTIAL INFORMATION, IDENTIFIED BY BRACKETED ASTERISKS “[*****]”,
HAS BEEN OMITTED FROM THIS EXHIBIT BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II)
WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.


SPONSORSHIP SALES AND SERVICE REPRESENTATION AGREEMENT


THIS SPONSORSHIP SALES AND SERVICE REPRESENTATION AGREEMENT (this “Agreement”)
is made and entered into as of April 15, 2020 (the “Effective Date”) by and
between New York Rangers, LLC (“Rangers, LLC”), a Delaware limited liability
company with offices at 2 Penn Plaza, New York, NY 10121, and MSG Entertainment
Group, LLC (formerly MSG Sports & Entertainment, LLC), a Delaware limited
liability company with offices at 2 Penn Plaza, New York, NY 10121
(“Representative”).


WHEREAS, Representative directly or indirectly owns and operates, inter alia,
the sports and entertainment complex known as Madison Square Garden (the
“Arena”); and


WHEREAS, Rangers, LLC owns and operates the New York Rangers (the “Rangers”);
and


WHEREAS, Rangers, LLC desires to appoint Representative as sales and service
representative for sponsorships with respect to the Rangers, and Representative
desires to be so appointed and to perform the services described herein, each on
the terms and conditions set forth in this Agreement.


NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth, the parties agree as follows:


1.    Appointment.


1.1    Appointment. Subject to the terms of this Agreement, Rangers, LLC hereby
appoints Representative as its exclusive (except as otherwise provided in this
Agreement) sales and service representative for all sponsorship benefits
available for sale in connection with the Rangers (such sponsorship benefits,
the “Team Sponsorship Assets”) to be sold in accordance with the terms and
conditions set forth herein, which shall include, but not be limited to, the
items listed on Schedule A hereto, as well as such other sellable sponsorship
assets as the parties agree, after good faith consideration and discussion, are
later developed and/or appropriately deemed to relate primarily to the Rangers.
As clarification, Team Sponsorship Assets hereunder shall not include Arena Game
Shared Sponsorship Assets (as defined in that certain Arena License Agreement
between Rangers, LLC and Representative’s subsidiary MSG Arena, LLC
(collectively, the “Arena License Parties”) of even date herewith (the “Arena
License”)), Tickets for Rangers Events (each as defined in the Arena License)
(“Tickets”), hospitality at Rangers Events (e.g., suite licenses, memberships to
the Madison Club and The Loft, newly-created hospitality space sales)
(“Hospitality”) or Broadcast Advertising Inventory (as defined below), with
respect to all of which Rangers, LLC shall have the exclusive rights or receive
an agreed-upon allocation pursuant to that Arena License. “Broadcast Advertising
Inventory” means any audio-visual, audio-only, video-only, graphical, text or
any other form of advertising units or sponsorship rights, regardless of the
medium (now known or hereafter developed) in which such advertising units or
sponsorship rights are available or promoted, whether displayed or distributed
via billboards, studio signage, tickers, “double-box commercials,” banners,
links, bugs, fly-outs, overlays, companion banners, or in-stream, pre-roll or
post-roll and, for clarity, including promotional spots, product/service
placement, designations, integrations and the like, in each case, associated
with any Broadcast Rights (as defined in the Arena License) of the Rangers.
Notwithstanding anything set forth herein, the parties acknowledge that various
rights with respect to the Broadcast Advertising Inventory have been granted to
MSG Networks Holdings, L.P. (“MSGN”) via a certain Broadcast Rights Agreement
between Rangers, LLC and MSGN, and that MSGN has, in turn, via a certain
advertising sales representation agreement (the “Network


1



--------------------------------------------------------------------------------

    




Rep Agreement”), granted to Representative the exclusive right to sell such
Broadcast Advertising Inventory; nothing contained herein is intended to affect
such grants of rights.


1.2     Exclusivity. The exclusivity granted above means that, except as
provided in Section 5.4, Rangers, LLC shall not (a) sell on its own behalf Team
Sponsorship Assets without the prior written approval of Representative, such
approval not to be unreasonably withheld, conditioned or delayed, or (b) appoint
a third party to sell Team Sponsorship Assets on Rangers, LLC’s behalf without
the prior written approval of Representative. Notwithstanding anything to the
contrary in this Agreement, Rangers, LLC may include Team Sponsorship Assets in
agreements that Rangers, LLC or any of its affiliates enters into independently
of Representative that are principally related to non-sponsorship matters (e.g.,
ticketing and Broadcast Rights agreements), as long as such inclusion does not
violate the terms of a then-existing Sponsorship Agreement (as defined below),
and (x) no revenue from such agreements shall be included in Gross Revenue (as
defined below) and (y) no Commissions shall be received by Representative for
such agreements.


1.3    (a) Contracting Process. Representative shall negotiate, on behalf of
Rangers, LLC, sponsorship agreements that provide for the sale of, payment for
and delivery of Team Sponsorship Assets. Such agreements, as well as any
sponsorship agreements in existence as of the Effective Date that include Team
Sponsorship Assets shall hereinafter be referred to as “Sponsorship Agreements.”
Representative shall make commercially reasonable, good faith efforts to ensure
that Rangers, LLC is the direct contracting party with all sponsors with respect
to whom the sponsorship assets purchased are exclusively or primarily Team
Sponsorship Assets, and payments shall be made directly from the sponsor to
Rangers, LLC in such instances, subject to the final sentence of this subsection
(a). Where Representative is unable to effect that outcome, or where Team
Sponsorship Assets are included in multi-property deals that do not consist
exclusively or primarily of Team Sponsorship Assets, Representative shall make
commercially reasonable, good faith efforts to include Rangers, LLC as an
express third-party beneficiary in any such agreements entered into during the
Term. It is agreed and acknowledged that Sponsorship Agreements that are entered
into by Rangers, LLC, MSG Sports, LLC or any other Rangers-specific entity that
include Arena Game Shared Sponsorship Assets, Non-Team Sponsorship Assets
and/or, during the term of the Network Rep Agreement, Broadcast Advertising
Inventory shall be subject to the payment of appropriate allocations with
respect to all revenue related to such assets, which allocations shall be agreed
upon by the parties in advance of Rangers, LLC’s approval of any such
Sponsorship Agreement and set forth in Schedule 2 of the Team Sponsorship
Allocation Agreement (defined in Section 3.3 below).


(b)    Rangers Approval. Notwithstanding anything herein to the contrary,
Sponsorship Agreements that include Team Sponsorship Assets (and any amendment
thereto or termination, extension or renewal thereof) shall be subject to the
prior written approval of Rangers, LLC, which shall not be unreasonably
withheld, conditioned or delayed; provided, however, that, in any instance in
which Team Sponsorship Assets are not included in a potential Sponsorship
Agreement, or an agreement is not reached, in either case by virtue of Rangers,
LLC’s failure to approve of such inclusion, the parties will discuss in good
faith a downward adjustment to that Contract Year’s Annual Sales Target (as
defined in Section 4.3 below).


2.    Term.     Subject to the terms of this Agreement (including without
limitation Section 7 hereof), the term of this Agreement shall commence as of
the Effective Date and expire on June 30, 2030 (the “Initial Term”). The term of
this Agreement shall automatically extend for one-year periods after the
expiration of the Initial Term and any subsequent one-year renewal terms (each,
a “Renewal Term” and, collectively with the Initial Term, the “Term”), unless
either party delivers written notice to the other party at least twelve (12)
months prior to the expiration of the Initial Term or six (6) months prior to
the expiration of any Renewal Term that it wishes to terminate the Agreement
effective as of the expiration of the then-applicable Term. As used herein,
“Contract Year” means each twelve-month period during the Term commencing on
July 1 and ending on the immediately-succeeding June 30; provided, however, that
the period beginning on the Effective Date and ending June 30, 2020 (the “Stub
Year”) shall be deemed a Contract Year.




2



--------------------------------------------------------------------------------

    




3.    Team Sponsorship Assets.


3.1    Availability of Assets. Subject to League Rules (as defined in the Arena
License), Rangers, LLC and Representative, in each case, to the extent within
its control, shall at all times maintain availability of Team Sponsorship Assets
that are included in any then-active Sponsorship Agreements, as well as such
other Team Sponsorship Assets as Rangers, LLC may otherwise commit to a third
party sponsor, unless either Rangers, LLC or Representative is able to provide
one or more “make good” assets that are acceptable to the affected sponsor or
elimination of the asset(s) is otherwise agreed upon by the parties.
Representative shall comply, and ensure that other applicable parties comply,
with each Sponsorship Agreement in all respects.


3.2    Elimination and Addition of Assets. With respect to any
currently-available Team Sponsorship Assets that are not, at any given time,
included in any then-active Sponsorship Agreements, Rangers, LLC may elect to
eliminate such Team Sponsorship Assets with respect to any Contract Year (an
“Asset Reduction”); provided that, to the extent that such elimination has or is
expected to materially affect sales of Team Sponsorship Assets, the Annual Sales
Target for such Contract Year will be adjusted pursuant to Section 4.4(a) below.
Any addition of new Team Sponsorship Assets with respect to any Contract Year
shall be similarly factored in when the parties set the Annual Sales Target, as
well as in the contemplation of any mid-year adjustment pursuant to Section
4.4(b) below.


3.3    [*****]. With respect to all Team Sponsorship Assets sold pursuant to
this Agreement, Rangers, LLC and Representative, in each case, to the extent
within their respective control, shall use commercially reasonable efforts to
provide such Team Sponsorship Assets to Representative or the respective sponsor
(as appropriate) in accordance with the terms of the relevant Sponsorship
Agreement. If Rangers, LLC is unable to provide such Team Sponsorship Assets at
the appointed time or manner for any reason, then Representative, [*****], shall
[*****] use commercially reasonable efforts to replace the undelivered Team
Sponsorship Assets with alternative Team Sponsorship Assets, which alternative
Team Sponsorship Assets Rangers, LLC would then provide (as approved by Rangers,
LLC). [*****].


4.    Commissions; Annual Sales Target; Rate Card.


4.1    Commissions. Subject to the terms of this Agreement, in consideration of
the services of Representative, Representative will, for each Contract Year
after the Stub Year, and except as otherwise agreed by the parties, receive
commissions with respect to each Contract Year on the sale of Team Sponsorship
Assets (“Commissions”) based on the following commission structure:


(a)except as set forth in subsections (c)-(g) and Section 7.1(d) below, with
respect to Gross Revenue (as defined below) up to the Annual Sales Target for
such Contract Year, the Commission shall be [*****];


(b)except as set forth in subsection (c)-(g) below, for any Gross Revenue above
the Annual Sales Target for such Contract Year, the Commission shall be [*****]
in excess of such Contract Year’s Annual Sales Target;


(c)with respect to Sponsorship Tickets (as defined in Section 4.8) included in
any Sponsorship Agreement, Representative shall be entitled to no Commission
thereon, unless separately agreed to in writing (email being sufficient) by
Rangers, LLC;


(d)with respect to any Sponsorship Hospitality (as defined in Section 4.9)
included in any Sponsorship Agreement, Representative shall be entitled to no
Commission thereon pursuant to this Agreement, and the parties understand and
acknowledge that Representative shall be entitled to compensation therefrom as
set forth in Article V of the Arena License;


3



--------------------------------------------------------------------------------

    




(e)with respect to any Team Sponsorship Assets delivered after the Term hereof
in accordance with Section 7.1(f) below, the Commission shall be as set forth in
such Section; and


(f)with respect to any Team Sponsorship Asset (other than Sponsorship Tickets or
Sponsorship Hospitality) for which the Fulfillment Costs (as defined below)
exceed thirty (30%) of the value allocated to such asset, the Commission thereon
shall be [*****]. For avoidance of doubt, any commissions, fees or other amounts
paid to or retained by agencies or other Representative-engaged third parties
with respect to the sale of Team Sponsorship Assets shall be borne by
Representative without any reduction in the amounts payable to Rangers, LLC from
the gross amount of the sale other than the Commissions.


(g)Commissions shall be paid by Rangers, LLC to Representative on a monthly
basis, via offset against amounts due from Representative to Rangers, LLC under
Section 6.2 below or, only to the extent necessary, via wire transfer from
Rangers, LLC to Representative. Each such payment shall be consistent with the
amount set forth for Commissions for such month in the applicable Monthly Report
(as defined in Section 6.2). To the extent that a Commissions payment is to be
made by wire payment, such payment will be made within five (5) days following
Rangers, LLC’s receipt of the applicable Monthly Report; provided, however,
that, to the extent that Rangers, LLC has requested additional information or
raised a dispute as to a Monthly Report, either pursuant to Section 6.2, such
payment shall be made within five (5) days following its receipt of such
information and/or the resolution of the dispute in accordance with the process
set forth in such Section


“Gross Revenue” shall mean gross sales revenue actually received by
Representative, Rangers, LLC or MSG Sports, as applicable, from Team Sponsorship
Assets contained in Sponsorship Agreements (and for this purpose, prior to any
deduction of the applicable Commission). For avoidance of doubt, sponsorship
fees under any Sponsorship Agreement shall count toward Gross Revenue for the
purpose of this Agreement in the Sponsorship Agreement contract year to which
such fees relate under such Sponsorship Agreement, consistent with
Representative’s past practice, regardless of any recognition of revenue
pursuant to GAAP that is inconsistent therewith. Notwithstanding anything to the
contrary contained herein, the parties acknowledge and agree that, with respect
to any Contract Year, for purposes of (i) calculating the Commission pursuant to
this Section 4.1 and (ii) determining whether or not the Annual Sales Target has
been achieved, Gross Revenue shall not include any revenue generated from the
sale of Arena Game Shared Sponsorship Assets or Non-Team Sponsorship Assets
(each as defined in the Arena License) and/or Team Sponsorship Assets sold
incrementally with respect to any playoff games (“Playoff Sponsorship Assets”).
Except as otherwise agreed by the parties, the Commission payable on gross
revenue generated from the sale of Playoff Sponsorship Assets (other than
Sponsorship Tickets and Sponsorship Hospitality) shall be [*****].


4.1A.    Sales Operations Payment. With respect to any Contract Year, in
addition to any Commission to which Representative is entitled, Rangers, LLC
shall also pay to Representative an amount covering a share of the cost of
Representative’s sales and service staff and overhead (the “Sales Operations
Payment”). With respect to the Stub Year, the Sales Operations Payment shall be
$[*****]; with respect to the 2020-21 Contract Year, the Sales Operations
Payment shall be $[*****]. With respect to the 2021-22 Contract Year and each
Contract Year thereafter, the Sales Operations Payment will be 103% of the Sales
Operations Payment for the immediately preceding Contract Year. Representative
may deduct and retain one-twelfth (1/12) (or, with respect to the Stub Year, the
applicable pro-rated monthly amount) (either, a “Monthly SO/OH Payment”) of the
applicable Contract Year’s Sales Operations Payment from each Monthly Net
Sponsorship Payment it makes pursuant to Section 6.2 below; provided, however,
that, with respect to any shortfall in any month (i.e., any monthly portion of
the Sales Operations Payment that is not paid by offset against that month’s
Monthly Net Sponsorship Payment to Rangers, LLC), Rangers, LLC shall, no more
than fifteen (15) days following the end of such month, pay such shortfall to
Representative. Notwithstanding anything herein to the contrary, the Sales
Operations Payment shall terminate in the event of any termination of this
Agreement, and the Sales Operations Payment for the Contract Year in which such
termination occurs shall be reduced on a pro-rata basis.




4



--------------------------------------------------------------------------------

    




4.2    Fulfillment Costs. “Fulfillment Costs” shall mean the direct incremental
out-of-pocket costs incurred by either Representative or Rangers, LLC in
fulfilling Sponsorship Agreement obligations or otherwise delivering Team
Sponsorship Assets that Representative has sold hereunder (e.g., digital content
creation, development of new inventory, costs of T-shirts, etc.); provided,
however, that, for avoidance of doubt, “Fulfillment Costs” shall not include
Commissions payable to Representative, Representative overhead (including
employee compensation) or sales costs (e.g., sales materials, research, travel
and entertainment, training, CRM, software, client hospitality, agency
commission, etc.). Representative and Rangers, LLC shall regularly discuss and
collaborate in good faith to determine the appropriate levels of Fulfillment
Costs with respect to Team Sponsorship Assets, taking into account such
considerations as sponsor satisfaction, Rangers brand maintenance, etc. Except
as otherwise agreed by the parties, Rangers, LLC shall be responsible for paying
all such Fulfillment Costs that either party incurs, and Representative may
deduct from the payments it makes to Rangers, LLC pursuant to Section 6.2 hereof
the amounts of such Fulfillment Costs that it has directly incurred in
accordance with this Agreement, provided that, upon any such deduction, it shall
provide to Rangers, LLC invoices or receipts reflecting such costs concurrently
with its delivery of the relevant payment. Notwithstanding anything herein to
the contrary, Representative shall not incur Fulfillment Costs payable by
Rangers, LLC without the prior written approval of Rangers, LLC (including
approval in any deal budget) in excess of those previously approved by Rangers,
LLC including as set forth in any deal budget.


4.3    Annual Sales Target. “Annual Sales Target” shall mean, for each Contract
Year following the Stub Year, an amount to be mutually agreed by the parties
(determination of which, if necessary, will be escalated to a senior executive
of each party) following good faith discussions for a reasonable period of time
prior to and/or during Rangers, LLC’s budget process for the applicable Contract
Year; provided, however, that, in the event that the parties are unable to agree
on an Annual Sales Target for any Contract Year, the Annual Sales Target will be
103% of the Annual Sales Target for the immediately preceding Contract Year
(provided further that the Annual Sales Target for the 2020-21 Contract Year
will be no less than the gross sales revenue actually received by
Representative, Rangers, LLC, MSG Sports, LLC or the appropriate
Rangers-specific entity without duplication, as applicable, from Team
Sponsorship Assets contained in Sponsorship Agreements during the 2019-20 fiscal
year (i.e., July 1, 2019 through June 30, 2020)). For clarity, the Annual Sales
Target amounts shall not include Gross Revenue from the sale of Arena Game
Shared Sponsorship Assets, Non-Team Sponsorship Assets and/or Playoff
Sponsorship Assets.


4.4    Adjustments to Annual Sales Target. The Annual Sales Target for any
Contract Year may be adjusted in each of the following instances:


(a)In the event of a material Asset Reduction or if there is any addition of new
Team Sponsorship Assets, in each case, as described in Section 3.2 above, the
Annual Sales Target for the applicable Contract Year will, if requested by
either party, be adjusted upward or downward, as applicable, by the allocated
value of the applicable additional undelivered Team Sponsorship Assets or the
past or expected value of the affected sales category and/or asset inventory, as
mutually agreed by the parties following good faith discussions.
 
(b)In the event of League Rules changes that either newly permit or preclude the
sale of certain Team Sponsorship Assets (e.g., the National Hockey League
(“NHL”) creating new team sponsorship inventory) or sales of advertising in a
particular sales category in advance of or within any Contract Year, which
changes have or are expected to have a material impact on sales of Team
Sponsorship Assets, the Annual Sales Target for such Contract Year may be
adjusted upward or downward, as applicable, by the value of the applicable Team
Sponsorship Assets or the past or expected value of the affected sales category
and/or asset inventory, as applicable, as mutually agreed by the parties
following good faith discussions.


(c)[*****].


If, with respect to good faith discussions as to an adjustment as contemplated
above, by the end of thirty (30) days of such discussions (during which, if
necessary, such discussions will be escalated to a senior executive of each


5



--------------------------------------------------------------------------------

    




party), the parties have not agreed on an appropriate adjustment to the Annual
Sales Target, then within twenty (20) days of the expiration of such thirty-day
period, either party shall have the right to submit to binding arbitration the
issue of the appropriate adjustment to the Annual Sales Target. Any such
arbitration shall be conducted in accordance with Section 6 below, or such other
procedures as the parties agree upon.


4.5    Shortfalls.


(a)    In the event that either (i) the Gross Revenue for any Contract Year is
less than [*****]% of the Annual Sales Target for such Contract Year, or (ii)
with respect to the 2021-22 Contract Year and beyond, the sum of the Gross
Revenue for any Contract Year (the “Base Year”) and the Gross Revenue for the
Contract Year immediately preceding the Base Year is less than [*****]% of the
sum of the Annual Sales Target for such immediately-preceding Contract Year and
the Annual Sales Target for such Base Year (the difference between the Gross
Revenue and the Annual Sales Target for such Contract Year, or between the
average Gross Revenue and average Annual Sales Targets for such Contract Year
and Base Year, as the case may be, the “Shortfall”), then Rangers, LLC will have
the right to request a payment (the “Shortfall Payment”) from Representative in
an amount equal to the Shortfall (less any Commissions that would have applied
if such amount were Gross Revenue) within thirty (30) days following its receipt
of the June Monthly Report (as defined in Section 6.2 below). Rangers, LLC shall
designate the applicable Shortfall in its request (i.e., if both (i) and (ii) of
the first sentence of this Section 4.5 are triggered, Rangers, LLC may choose
the Shortfall it wishes to designate in its request to Representative). Except
as provided in subsections (b) and (c) below with respect to a Shortfall
relating to the final Contract Year of the Agreement alone, Representative may
elect as to whether or not to make a requested Shortfall Payment. If
Representative does not make such Shortfall Payment to Rangers, LLC within
thirty (30) days after receipt of Rangers LLC’s request, then, within thirty
(30) days of the earlier of Representative’s written notice to Rangers, LLC of
such fact or the expiration of such thirty (30) day period, Rangers, LLC will
have the right, exercisable by written notice to Representative, to terminate
this Agreement effective, at Rangers, LLC’s election and as set forth in such
notice, either (i) sixty (60) days following the receipt of such notice or (ii)
at the expiration of the then-current Contract Year.


(b)    If Rangers, LLC requests a Shortfall Payment with respect to a Shortfall
in connection with the final Contract Year only, Representative shall pay,
within thirty (30) days following the end of such Contract Year, such Shortfall,
and may not elect not to make such payment.


(c)For avoidance of doubt, if Representative makes a Shortfall Payment to
Rangers, LLC relating to a Contract Year or pair of Contract Years, the Annual
Sales Target(s) will be deemed to have been met for such Contract Year(s).


4.6    Rate Card. Rangers, LLC’s budgeted rate card for Team Sponsorship Assets
(the “Rate Card”) for the 2019-20 Contract Year has been agreed upon by the
parties and is attached hereto as Schedule B. For subsequent Contract Years,
such Rate Card will be set by Rangers, LLC following consultation with
Representative as part of Rangers, LLC’s annual budgeting process, and such Rate
Card shall in each instance be set at levels that do not impede Representative’s
ability to meet the Annual Sales Target for the relevant Contract Year.
Representative will not sell any Team Sponsorship Assets below such Rate Card by
more than twenty percent (20%) without Rangers, LLC’s prior written approval.


4.7    Inclusion in Multi‑Property Sponsorships. Representative may, during the
Term, include Team Sponsorship Assets in other multi-property Sponsorship
Agreements (i.e., marketing and sponsorship arrangements that include Team
Sponsorship Assets as well as Non-Team Sponsorship Assets and/or Arena Game
Shared Sponsorship Assets, each as defined in the Arena License), provided that
(i) without limiting Rangers, LLC’s approval right with respect to all
Sponsorship Agreements, Rangers, LLC has approved such inclusion (which approval
shall not be unreasonably withheld, conditioned or delayed), (ii) unless
otherwise agreed by Rangers, LLC, such Team Sponsorship Assets shall be valued
at not less than the fair market value thereof, as such may be adjusted
consistent with Representative’s methodology for uniformly adjusting elements of
multi-


6



--------------------------------------------------------------------------------

    




element agreements in effect as of the date hereof (i.e., the then-current
prices actually recently agreed and paid by third parties for similar type and
amount of inventory, if any, subject to any deal-wide discount or premium
(historically referred to as a “GAAP adjustment”)), (iii) to the extent such
agreement is category-exclusive, it shall be deemed reasonable for Rangers, LLC
to disapprove any such agreement if the value of such agreement that is
allocated to Rangers, LLC (including Rangers, LLC’s allocation of Arena Game
Shared Sponsorship Assets) represents [*****] and (iv) any in-game integrations
will be subject to Rangers, LLC’s prior written approval (not to be unreasonably
withheld, conditioned or delayed).


4.8    Inclusion of Tickets. For avoidance of doubt, Representative may include
a reasonable number of Tickets in Sponsorship Agreements (“Sponsorship
Tickets”), consistent with past practice and subject to the prior approval of
Rangers, LLC, and, subject to Section 4.1(c), Rangers, LLC will receive face
value therefor or such lesser amounts as to which Rangers, LLC may agree.


4.9    Inclusion of Hospitality. For avoidance of doubt, Representative may
include a reasonable amount of Hospitality in Sponsorship Agreements
(“Sponsorship Hospitality”), consistent with past practice and subject to the
prior approval of Rangers, LLC, and, subject to Section 4.1(d), Rangers, LLC
will receive rate card rates therefor or such lesser amounts as to which
Rangers, LLC may agree.


5.    Responsibilities.


5.1    Representative’s Sales and Service Responsibilities. Representative
accepts appointment as sales and service representative for the sale of Team
Sponsorship Assets and the servicing of relationships with Rangers sponsors,
including fulfillment/delivery/activation of Team Sponsorship Assets, efforts to
retain and renew Rangers sponsors, collections and dispute resolutions, and all
other activities relating to the relationship between Rangers, LLC and the
Rangers’ sponsors. Representative accepts all obligations attendant thereto
hereunder and agrees to comply with the terms and conditions of this Agreement
and to use commercially reasonable efforts to maximize the net revenue generated
and collected from the sale of the Team Sponsorship Assets in connection with
its duties hereunder. Representative shall provide a professional sales and
service staff and appropriate resources to perform its duties hereunder. In
addition, Representative shall establish (in consultation with Rangers, LLC) and
maintain, at Representative’s cost, throughout the Term an incentive sales and
retention plan that is designed to ensure that Representative’s sales and
service force is appropriately incentivized to optimize the revenue generated
with respect to the sales of Team Sponsorship Assets hereunder. Representative’s
performance of its duties hereunder shall be conducted in such a manner as to
minimize interference with the Rangers’ use of the Arena. Without limiting the
foregoing, standards of quality and minimum levels of all duties to be performed
hereunder by Representative, including staffing, shall be subject to League
Rules and Rangers, LLC’s reasonable satisfaction.


5.2    Books and Records. Representative shall keep and maintain complete and
accurate books and records of all financial and other matters relating to this
Agreement. Representative shall provide all necessary internal accounting
services related to the sale of the Team Sponsorship Assets hereunder, including
accounts payable, billing, accounts receivable and collection, which shall be
performed in a manner generally consistent with past practice. Representative
shall furnish Rangers, LLC with financial information required to close its
books each month promptly following the end of such month and such other
information as is reasonably requested by Rangers, LLC for forecasting,
budgeting and other business purposes.


5.3     Content Standards and Approval. All creative materials presented by
Representative for use with respect to the Team Sponsorship Assets must comply
with League Rules and Rangers, LLC’s standards, and such creative materials
shall be subject to Rangers, LLC’s right to review and/or approve the same.
Rangers, LLC reserves the right, in its sole discretion, to reject any creative
material in the event of a conflict with Rangers, LLC’s standards for such, or
in the event that Rangers, LLC deems any such creative material to be
defamatory, abusive, obscene or in violation of any Rangers, LLC policy or
League Rules, or for reasons of quality. For clarity, Representative shall not
present to Rangers, LLC nor propose any sale of Team Sponsorship Assets in


7



--------------------------------------------------------------------------------

    




connection with any sponsor that was previously rejected hereunder unless
otherwise agreed in writing by Rangers, LLC.


5.4    Sales Support. In support of Representative’s sales efforts hereunder,
Rangers, LLC shall use commercially reasonable efforts to (a) regularly work
with Representative to develop new Team Sponsorship Assets, (b) provide
reasonable amounts of Rangers tickets and hospitality to Representative to be
used for potential purchasers of Team Sponsorship Assets (such amounts as agreed
to by the parties) and (c) otherwise assist and support such sales efforts,
consistent with past practice, including provision of access to Rangers events
and spaces (e.g., access for tours of the Rangers’ training center) for
Representative’s employees and Rangers sponsors and sponsorship prospects. With
respect to the provision of tickets by Rangers, LLC to Representative pursuant
to clause (b) of this Section 5.4, (i) the parties shall work in good faith to
determine the number of tickets to be provided for any game, and have agreed
upon an expected average per-game number of tickets with respect to the 2019-20
Contract Year and (ii) with respect to each Contract Year thereafter, the
parties shall, as part of the annual budget process, agree on the appropriate
average per-game number of tickets, taking into account such factors as actual
utilization during the preceding Contract Year and the extent to which the
utilization of such tickets advanced the goals of this Agreement.


5.5    Transition Obligations. During the final Contract Year of the Term,
Representative and Rangers, LLC shall reasonably cooperate and take all
reasonable and appropriate actions to successfully transition the marketing and
sale of Team Sponsorship Assets from Representative to Rangers, LLC or a third
party designated by Rangers, LLC. Notwithstanding anything contained in Sections
1.1 or 1.2, as of the final Contract Year, the exclusivity granted to
Representative herein shall not preclude Rangers, LLC from selling Team
Sponsorship Assets with respect to periods following the expiration date, and
the parties shall coordinate sales efforts in good faith during such final
Contract Year.


6.    Arbitration, Payments, Reporting Requirements, Restrictions & Approval
Rights.


6.1    Arbitration. Any arbitration brought under Section 4.4 of this Agreement
shall be conducted by a single, neutral arbitrator in New York in accordance
with the rules of the American Arbitration Association (the “AAA”). The
arbitrator shall be mutually agreed upon by the parties or, failing such
agreement within fifteen (15) days after the petition for arbitration is filed,
such arbitrator shall be promptly selected in accordance with the rules of AAA
relating thereto. The arbitrator shall render his/her decision as to the
appropriate modification (if any) to the Annual Sales Target within ninety (90)
days after his/her selection, and such decision shall be binding upon the
parties. The fees and expenses of the arbitrator shall be shared equally by
Representative and Rangers, LLC. The parties shall make all reasonable efforts
to adhere to, and cause the arbitrator to adhere to, the time limits set forth
herein. In the event that such time limits cannot be met despite such reasonable
efforts, the validity of the arbitrator’s decision shall not be affected as a
result thereof and the arbitrator may extend such time limits as necessary.


6.2    Monthly Reports. Subject to Section 1.3, during the Term, Representative
shall pay Rangers, LLC, no more than ten (10) days after the end of each
calendar month (each, a “Monthly Net Sponsorship Payment”), an amount consisting
of Gross Revenue that has been received by Representative (including such
amounts as are set forth in Sections 2 and 4 of the Team Sponsorship Allocation
Agreement), less (a) any Commissions to which Representative is entitled under
Section 4.1 hereof, (b) the Monthly SO/OH Payment due pursuant to Section 4.1A,
(c) any payment due to Representative from Rangers, LLC pursuant to Section 3 of
the Team Sponsorship Allocation Agreement and (d) Fulfillment Costs incurred by
Representative. Each such payment shall be accompanied by a reasonably-detailed
settlement report (each, a “Monthly Report”), which Monthly Report shall detail
Gross Revenue and Commissions due thereon with respect to the applicable month,
except that (i) the Monthly Report for June of each Contract Year shall be
provided to Rangers, LLC on or before the immediately-following July 10th and
(ii) if, due to the offsets set forth in (a), (b), (c) and/or (d), no payment
from Representative to Rangers, LLC is due with respect to any month,
Representative shall nevertheless timely provide a Monthly Report.
Notwithstanding payment made in accordance with the foregoing provisions of this


8



--------------------------------------------------------------------------------

    




Section 6.2, Rangers, LLC may reasonably request additional information
regarding such Monthly Report, and Representative agrees to provide such
additional information. Rangers, LLC may dispute any amount in any Monthly
Report. The parties shall promptly confer to resolve any such areas of
disagreement, and each party shall be entitled to refer any disagreement that
cannot be resolved to the Accounting Firm (as defined in the Arena License) in
accordance with Section 9.06(c) of the Arena License. Notwithstanding the
foregoing, the acceptance of a Monthly Report (or any portion thereof) and the
payment of any amounts in accordance therewith shall be without prejudice to
Rangers, LLC’s rights to subsequently dispute any applicable amounts (including
pursuant to Section 9.06(c) of the Arena License and Section 6.6 hereto).
Representative shall pay Rangers, LLC any disputed amounts agreed upon by the
parties or awarded by the Accounting Firm, as applicable, within five (5)
business days after the dispute is resolved by the parties or by the Accounting
Firm in accordance with Section 9.06(c) of the Arena License.


6.3    Data Exchange Obligations.


(a)    The parties will cooperate in good faith with respect to reasonable
requests for sales information and data, including Sponsorship Customer Data, as
defined below, relating to the Team Sponsorship Assets during the Term in order
to maximize the Gross Revenue from Representative’s sale of the Team Sponsorship
Assets hereunder.


(b)    Representative shall promptly provide to Rangers, LLC all consumer data
that Representative obtains relating to Team Sponsorship Assets (“Sponsorship
Customer Data”), and, subject to the sentence that follows, Rangers, LLC shall
solely retain rights in such Sponsorship Customer Data. Notwithstanding the
foregoing, Representative shall have the right to use such Sponsorship Customer
Data that Representative has obtained in furtherance of its sales efforts under
this Agreement, as well as for its own purposes unrelated thereto; provided,
however, that Representative may not sell, lease or otherwise convey such
Sponsorship Customer Data to any third party.


(c)As to all consumer data other than Sponsorship Customer Data, the rights to
such as between the parties shall be the same as those set forth as between the
Arena License Parties in Article X of the Arena License.


(d)The obligations set forth in this Section 6.3 are subject to any applicable
legal and regulatory requirements.


6.4    Services. Unless otherwise agreed to by the parties, Representative shall
provide services with respect to accounting, billing and collection efforts in
relation to the sale of Team Sponsorship Assets by Representative.

6.5    Asset Inclusion Beyond Term. Notwithstanding anything herein to the
contrary, Representative acknowledges and agrees that Rangers, LLC must approve
in writing in its sole discretion any inclusion of Team Sponsorship Assets with
respect to periods which follow the (i) then-scheduled expiration date of the
Term of this Agreement (i.e., after June 30, 2030 with respect to the Initial
Term, and after the then-upcoming June 30th during any Renewal Term) or (ii)
termination date for which notice of termination has been given, in each case,
in Sponsorship Agreements (multi-element or otherwise) that are scheduled to
expire after the conclusion of such Term.


6.6    Audit Rights. Each party shall permit the other party, at its cost,
either itself or through an independent auditor selected by the auditing party,
during regular business hours at the offices of the party being audited, to
inspect, make copies of and otherwise audit such books and records as are
related to the services and sponsorship relationships hereunder upon no less
than thirty (30) days’ notice; provided, however, that (a) neither party may
request an audit more than once per Contract Year and (b) no audit may cover a
period covered by a prior audit. If, as a result of any such audit, it is
determined that either party has underpaid the other party, such underpaying
party shall reimburse the other party within thirty (30) days of its receipt of
notice thereof for the


9



--------------------------------------------------------------------------------

    




underpayment (plus interest thereon). If such underpayment exceeds five percent
(5%) of the amount properly due, the costs of such audit shall also be
reimbursed.


6.7    Collections. Subject to any alternative procedure that may be agreed upon
by the parties, Representative shall provide a monthly detailed list of
outstanding accounts. Representative shall maintain reasonably detailed records
of collection efforts. Rangers, LLC will, upon Representative’s request, work
with Representative (at the sole cost of Representative) in making collection
efforts when the balance is sixty (60) days or more past due. In making its
collections efforts, Representative shall use the same degree of diligence that
it employs with respect to its own accounts receivable. With respect to the
institution of legal proceedings in connection with unpaid invoices under any
agreement, the party whose allocation of funds in such agreement is greater may
determine whether such legal proceedings shall be instituted, regardless of
whether such party is the contracting party, and the contracting party shall
comply with such determination. The costs of legal proceedings shall be funded
pro rata by the parties, regardless of who determined to bring such proceedings;
provided that any reimbursement of such costs shall also be distributed pro rata
among the parties. In the event that either party collects any previously-unpaid
amounts directly, it will immediately notify the other party of such collection
in writing. In the event of such a collection by Rangers, LLC, Representative
may deduct the appropriate Commission attributable to such amount (calculated
following deduction of any attorneys’ fees incurred by Rangers, LLC) from its
next monthly remittance pursuant to Sections 2 and 4 of the Team Sponsorship
Allocation Agreement. For the avoidance of doubt, Representative shall have no
liability to Rangers, LLC with respect to uncollected amounts, to the extent
Representative is in compliance with this Agreement. Notwithstanding anything
herein to the contrary, if any revenue payable to Representative by an affiliate
of Representative is subject to sharing with Rangers, LLC hereunder, such
revenue shall be deemed “collected” by Representative on the earlier of (i) the
date on which such revenue is actually collected and (ii) the date on which such
revenue is payable pursuant to the terms of the applicable contract or other
arrangement.


7.    Termination.


7.1    Rights.
        
(a)    In the event that either party (the “Defaulting Party”) has failed to
comply with any material provision of this Agreement and has not cured such
noncompliance within thirty (30) days after delivery of written notice thereof
from the other party (the “Non-Defaulting Party”), then this Agreement, at the
option of the Non-Defaulting Party, may be terminated upon the date specified in
a notice to the Defaulting Party, which date shall be not less than thirty (30)
days after the date such notice is given to the Defaulting Party. The
Non-Defaulting Party shall have all of its contractual rights hereunder, in
addition to all other rights and remedies to which it may be entitled at law, in
equity or otherwise.
    
(b)    Rangers, LLC shall have the right to terminate this Agreement in
accordance with the terms set forth in Section 4.5 above.


(c)    Either party shall have the right to terminate this Agreement upon
written notice to the other party in the event that the other party becomes
insolvent or files or has filed against it any action in the nature of
bankruptcy.


(d)Each party shall have the right to terminate this Agreement as of June 30,
2025 by providing written notice to the other party on or before March 31, 2025.


(e)Each party shall have the right to terminate this Agreement upon written
notice to the other party within sixty (60) days after a change of control of
either party (including a change of control of the terminating party), including
any transaction in which any third party acquires substantially all of the
assets of Rangers, LLC.




10



--------------------------------------------------------------------------------

    




(f)In the event of any early termination of this Agreement and/or at the
expiration of this Agreement, (i) Rangers, LLC shall continue to honor all
Sponsorship Agreements properly entered into by Representative prior to such
termination or expiration, and Representative shall continue to pay to Rangers,
LLC its share with respect to such Sponsorship Agreements in accordance with the
Team Sponsorship Allocation Agreement, (ii) both parties will perform their
respective obligations hereunder that relate to periods prior to the effective
date of termination but that, by their nature, are necessarily performed
subsequent to such effective date (including, without limitation, in the case of
Representative, billing, collections, provision of Monthly Reports and payments
to Rangers, LLC) and (iii) Representative shall assign to Rangers, LLC (or any
other party designated by Rangers, LLC) (A) each Sponsorship Agreement with
respect to which the sponsorship assets purchased are exclusively or primarily
Team Sponsorship Assets and (B) the rights under each other Sponsorship
Agreement to the extent relating to Team Sponsorship Assets. Notwithstanding the
foregoing, the post-termination/post-expiration Commissions payable hereunder
for Gross Revenue received pursuant to Sponsorship Agreements following the
effective date of expiration or termination of this Agreement shall be an amount
equal to (x) [*****], less (y) the reasonable costs incurred by Rangers, LLC and
its Affiliates in connection with their performance of services that were
previously performed by Representative and its Affiliates hereunder.


(g)In the event that Representative properly terminates this Agreement pursuant
to Subsection 7.1(a), Rangers, LLC (or its parent entity MSG Sports, LLC) shall,
subject to the remainder of this Section 7.1(g), be solely responsible for all
severance costs associated with any termination of any employee of
Representative as of the effective date of such termination of this Agreement
who supports, in whole or in part, Representative in carrying out its
responsibilities hereunder that does not become an employee of Rangers, LLC or
MSG Sports, LLC prior to, upon or promptly following the effective date of his
or her termination. Representative shall use commercially reasonable efforts to
minimize any such severance costs, which will (in any event and without limiting
the foregoing) be reasonable and generally consistent with Representative’s past
practice for similarly-situated employees.


7.2    Payments. In the event of termination of this Agreement for any reason,
each party shall be obligated for all amounts payable by it pursuant to its
terms.


8.
Representations and Warranties.



8.1    Representations and Warranties of Representative.


(a)    Representative represents and warrants to Rangers, LLC that (i)
Representative is a limited liability company duly organized, validly existing
and in good standing under the laws of Delaware, (ii) it has the power and
authority to enter into this Agreement and to fully perform its obligations
hereunder, (iii) this Agreement constitutes the valid, legal and binding
obligation of Representative and is enforceable against Representative in
accordance with its terms, and (iv) there are no actions, suits or proceedings
of a material nature pending or, to its best knowledge, threatened against
Representative that would affect its ability to enter into this Agreement or
perform its obligations hereunder.


(b)    Representative represents, warrants and agrees that it shall not sell any
Team Sponsorship Assets for Rangers, LLC (or Non-Team Sponsorship Assets and
Arena Game Shared Sponsorship Assets, where sold with Team Sponsorship Assets)
if Representative has actual knowledge that (i) Rangers, LLC’s exhibition
thereof (including, without limitation, any and all visual, literary, dramatic
and musical material and software included therein) would infringe any
copyright, trademark, patent or any other intellectual property, proprietary or
other rights of any nature whatsoever of any person or entity and/or (ii) such
assets do not comply (or would not comply, as sold by Representative) with all
applicable rules, regulations and laws, including any applicable League Rules.


(c)    Representative represents, warrants and agrees that it will use good
faith efforts to ensure that every sponsor and agency that purchases Team
Sponsorship Assets from Representative shall sign an agreement with
Representative that includes an indemnity in favor of Rangers, LLC, its
affiliated companies, directors,


11



--------------------------------------------------------------------------------

    




officers, employees, contractors, agents, successors and assigns relating to any
sponsor advertising material to be utilized as part of the Team Sponsorship
Assets that is generally consistent with past practice (the “Rangers, LLC
Indemnity”). Representative shall provide Rangers, LLC with a copy of any such
signed agreement (including the foregoing Rangers, LLC Indemnity) upon Rangers,
LLC’s request.


(d)     Representative represents, warrants and agrees that it shall ensure
that, unless otherwise approved by Rangers, LLC, each agency and sponsor to whom
Representative sells Team Sponsorship Assets shall be subjected to the credit
check and customer qualification procedures as are applied to Representatives
sales of its own sponsorship assets.


8.2    Representations and Warranties of Rangers, LLC. (a) Rangers, LLC
represents and warrants to Representative that (i) it is duly organized, validly
existing and in good standing under the laws of Delaware, (ii) it has the power
and authority to enter into this Agreement and to fully perform its obligations
hereunder, (iii) this Agreement constitutes the valid, legal and binding
obligation of Rangers, LLC and is enforceable against Rangers, LLC in accordance
with its terms and (iv) there are no actions, suits or proceedings of a material
nature pending or to its best knowledge, threatened against Rangers, LLC that
would affect its ability to enter into this Agreement or perform its obligations
hereunder.


(b)    With respect to any agreements that Rangers, LLC enters into directly
with a sponsor or agency, as set forth in Section 1.3 above, for the purchase of
Team Sponsorship Assets, Rangers, LLC represents, warrants and agrees that it
will use good faith efforts to ensure that such sponsors and agencies sign an
agreement with Rangers, LLC that includes an indemnity in favor of
Representative, its affiliated companies, directors, officers, employees,
contractors, agents, successors and assigns relating to any sponsor advertising
material to be utilized as part of the Team Sponsorship Assets that is generally
consistent with past practice (the “Representative Indemnity”). Rangers, LLC
shall provide Representative with a copy of any such signed agreement (including
the foregoing Representative Indemnity) upon Representative’s request.


8.3    Survival. The terms of this Section 8 shall survive the expiration or
earlier termination of this agreement.


9.    Indemnity.


9.1.    Representative Indemnity. Representative shall at all times, when
requested, defend, indemnify and hold harmless Rangers, LLC and Rangers, LLC’s
owners (direct and indirect), related companies and affiliates and their
respective directors, officers, employees, contractors, agents, successors and
assigns (collectively, the “Rangers, LLC Indemnitees”) from and against, and
shall reimburse such Rangers, LLC Indemnitees with respect to, any and all
claims, actions, liabilities, losses, damages, costs and expenses including,
without limitation, reasonable attorneys’ fees, disbursements and court costs,
incurred by each Rangers, LLC Indemnitee by reason of or arising out of or in
connection with any breach by Representative of any covenant, agreement,
representation or warranty contained herein.


9.2    Rangers, LLC Indemnity. Rangers, LLC shall at all times, when requested,
defend, indemnify and hold harmless Representative and Representative’s owners
(direct and indirect), related companies and affiliates and their respective
directors, officers, employees, contractors, agents, successors and assigns
(collectively, the “Representative Indemnitees”) from and against, and shall
reimburse such Representative Indemnitees with respect to, any and all claims,
actions, liabilities, losses, damages, costs and expenses including, without
limitation, reasonable attorneys’ fees, disbursements and court costs, incurred
by each Representative Indemnitee by reason of or arising out of or in
connection with any breach by Rangers, LLC of any covenant, agreement,
representation or warranty contained herein.


9.3    Indemnity Procedures. If any complaint, lawsuit or enforcement action is
received by or filed against any party entitled to the benefit of
indemnification hereunder, or if such party receives notice of any matter


12



--------------------------------------------------------------------------------

    




for which indemnification is to be given hereunder, written notice thereof shall
be given to the indemnifying party. The indemnifying party shall engage
attorneys of its own choice at its own cost, risk and expense, subject to
approval of the indemnified party, which shall not be unreasonably withheld. The
indemnified party shall cooperate in the investigation, trial and defense of
such claim, lawsuit or action and any appeal arising therefrom. The indemnified
party may, at its own cost, retain its own counsel to participate in the
investigation, trial and defense of such lawsuit or action and any appeal
arising therefrom. The indemnifying party shall not settle any claim, lawsuit or
enforcement action without the written consent of the indemnified party, which
shall not be unreasonably withheld.


9.4    Survival. The terms of this Section 9 shall survive the expiration or
earlier termination of this agreement.


10.    Miscellaneous.


10.1    Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of New York without regard to laws
regarding choice of law or jurisdiction. The parties consent to the jurisdiction
of the courts located in the state of New York (state or federal, as applicable)
for the limited purpose of enforcement of the provisions of this Agreement and
related matters.


10.2    Severability. If any term, provision, covenant or condition of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the provisions shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, unless such
invalidity, voidness or unenforceability materially alters the purposes of this
Agreement.


10.3    Notices. All notices, requests, consents, directions, demands, waivers
and other communications provided for herein shall be in writing and shall be
deemed given, made or served if personally delivered, sent by express overnight
courier service, sent by certified mail, postage prepaid, return receipt
requested, or telecopied to the applicable party at the address listed below:


If to Representative:


MSG Entertainment Group, LLC
2 Penn Plaza, 14th Floor
New York, NY 10121
Attention: EVP of Marketing Partnerships


With a copy to:


MSG Entertainment Group, LLC
2 Pennsylvania Plaza, 19th Floor
New York, New York 10121
Attention: General Counsel


If to Rangers, LLC:


Rangers, LLC
2 Pennsylvania Plaza
New York, New York 10121
Attention: President


with a copy to:




13



--------------------------------------------------------------------------------

    




Rangers, LLC
2 Pennsylvania Plaza
New York, New York 10121
Attention: General Counsel


If to the NHL:


Prior to March 1, 2020:
National Hockey League
1185 Avenue of the Americas
New York, NY 10036
Attention: General Counsel


On or after March 1, 2020:
National Hockey League
One Manhattan West
395 9th Avenue
New York, New York 10001


or as to each party, at such other addresses as shall be designated by such
party in a written notice to the other party. All such notices shall be deemed
effective (i) if personally delivered, on the date of delivery, (ii) if mailed,
the first business day that is at least three (3) days after the date deposited
in the U.S. Mail or (iii) if telecopied or sent by express overnight courier
service, one business day after the date transmitted by telecopier or delivered
to, or picked up by, a nationally recognized express overnight courier service
for next day delivery.


10.4    Assignment; Binding Upon Successors. Representative shall have the right
to assign this Agreement upon written notice to Rangers, LLC to any person or
entity that acquires the Arena, provided that the assignee agrees in writing to
assume all of Representative’s obligations under this Agreement. Rangers, LLC
shall have the right to assign this Agreement upon written notice to
Representative to any person or entity that acquires the Team in accordance with
League Rules, provided that the assignee agrees in writing to assume all of
Rangers, LLC’s obligations under this Agreement. Rangers, LLC shall further have
the right to collaterally assign this Agreement to secure indebtedness of the
Rangers incurred in accordance with League Rules. Except as set forth in this
Section 10.4, neither party shall be permitted to assign this Agreement without
the prior written consent of the other party, not to be unreasonably withheld,
conditioned or delayed. A change in ownership of either party shall not be
deemed an assignment under this Section 10.4.


10.5    Modifications, Amendments and Waivers. This Agreement may be amended at
any time only by the written agreement of both of the parties hereto.


10.6    Confidentiality. The parties agree that this Agreement (including its
existence and all provisions hereof), any and all information related to the
business and activities of the other party that may be obtained from any source
or may be developed as a result of this Agreement, and any other information of
the other party that is designated proprietary or confidential or that any
reasonable person would regard as such based on the nature or source of the
information (collectively, “Confidential Information”), in each case, shall be
kept confidential and shall not be disclosed to third parties, except that each
party may disclose such Confidential Information only (a) to its agents,
representatives, affiliated entities and employees who need to know and who
shall agree to be bound by the terms and conditions of this Agreement (including
without limitation the confidentiality obligations of this paragraph), (b) in
response to a lawfully-served subpoena, (c) pursuant to any law, rule,
regulation or request to produce documentation made by any governmental body
(including, but not limited to, the Securities Exchange Commission), national
securities exchange or in any administrative or judicial proceeding, (d) to any
prospective lender, investor, financing entity or prospective purchaser of a
direct or indirect interest in such party or the assets of such party, provided
that any such person or entity agrees to be bound by the confidentiality
obligations of this


14



--------------------------------------------------------------------------------

    




paragraph, (e) the NHL and any agents, representatives, affiliated entities and
employees of the NHL and/or (f) as required by League Rules.


10.7    Interpretation. The section headings contained in this Agreement are
solely for purpose of convenience and shall neither be deemed a part of this
Agreement nor used in any interpretation hereof.


10.8    Integration. This Agreement contains all of the agreements of the
parties hereto with respect to the matters covered hereby, and supersedes in
their entirety any prior agreements, oral or written, of the parties.


10.9     No Third-Party Beneficiaries. The execution and delivery of this
Agreement shall not be deemed to confer any rights upon, nor obligate either of
the parties hereto, to any person or entity not a party to this Agreement;
provided that the NHL is a third party beneficiary with respect to Section
10.12.


10.10    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall constitute an original Agreement, but all of
which together shall constitute one and the same instrument.


10.11    Limited Recourse. Any recourse, action or claim to which either party
is entitled hereunder shall extend only to the other party and not to any direct
or indirect owner of such party or any agent of such party, past, present or
future.


10.12    Subordination. This Agreement is subject to and limited by
Representative’s and Rangers, LLC’s agreements with, and the rules, regulations
and agreements of, all leagues (including, without limitation, League Rules and
any restrictions on the sale of sponsorship assets or categories based on League
Rules as a result of the NHL’s sponsorship partnerships), associations,
individual athletic teams, program suppliers and distributors, as such
agreements, rules or regulations may from time to time be amended, entered into,
interpreted, enacted, performed or enforced. Rangers, LLC and Representative
hereby covenant to comply with all League Rules in connection with their
respective performances hereunder. In the event of any conflict between this
Agreement and League Rules, League Rules shall control and govern in all
respects, and the performance of Rangers, LLC shall be excused to the extent
that the same is prohibited by League Rules. Each agreement entered into by
either Party in performance of its obligations hereunder (e.g., each Sponsorship
Agreement entered into with a third party as described in Section 1.3) shall (a)
be subject to League Rules (including any applicable approval rights) and (b)
include all NHL-required subordination language.


10.13    No Joint Venture. Nothing contained herein shall constitute or be
deemed to constitute the parties as partners or joint venturers. The parties
hereto are independent contractors responsible for their own obligations.


10.14     Limitation of Liability. EXCEPT TO THE EXTENT ARISING FROM A PARTY’S
INDEMNIFICATION OBLIGATIONS WITH RESPECT TO THIRD PARTY CLAIMS PURSUANT TO
SECTION 9 ABOVE, IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR
ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL, PUNITIVE OR EXEMPLARY DAMAGES
OR LOST PROFITS, EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES.


10.15    No Conflict. Rangers, LLC acknowledges and agrees that, as part of its
regular business practices, Representative and its affiliates undertake
representations of the type contemplated hereunder for affiliates of
Representative including the television networks known as “the MSG Network” and
“MSG+,” sports teams and venues that may have interests in conflict with those
of MSG Sports or the Rangers. Rangers, LLC agrees that such representations by
Representative or its affiliates shall not be construed or deemed to be a
violation or breach of any obligation on the part of Representative to Rangers,
LLC hereunder.




    


15



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.
    


NEW YORK RANGERS, LLC
 


    By: /s/ Victoria M. Mink         
Name: Victoria M. Mink
Title: Executive Vice President and Chief Financial Officer




MSG ENTERTAINMENT GROUP, LLC




    By: /s/ Philip D’Ambrosio        
Name: Philip D’Ambrosio
Title: Senior Vice President, Treasurer





